                                                                                  1
                                                                                       TROUTMAN SANDERS LLP
                                                                                  2    Gabriel Ozel, Bar No. 269098
                                                                                       gabriel.ozel@troutman.com
                                                                                  3    11682 El Camino Real, Suite 400
                                                                                  4    San Diego, CA 92130-2092
                                                                                       Telephone: 858-509-6000
                                                                                  5    Facsimile: 858-509-6040

                                                                                  6    Attorneys for
                                                                                       CONSOLIDATED EDISON DEVELOPMENT,
                                                                                  7
                                                                                       INC.
                                                                                  8
                                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                                  9
                                                                                                                NORTHERN DISTRICT OF CALIFORNIA
                                                                                 10
                                                                                                                       SAN FRANCISCO DIVISION
                                                                                 11
T ROUTM AN S ANDERS LLP




                                                                                 12   In re:                                          Case No. 19-30088-DM
                                                      N E W Y O R K , NY 10022
                          875 T H I R D A V E N U E




                                                                                 13   PG&E CORPORATION; PACIFIC GAS                   (Joint Administration Pending)
                                                                                      AND ELECTRIC COMPANY,
                                                                                 14                                                   Chapter Number: 11
                                                                                                        Debtors.
                                                                                 15                                                   NOTICE OF APPEARANCE OF
                                                                                                                                      COUNSEL FOR CONSOLIDATED
                                                                                 16                                                   EDISON DEVELOPMENT, INC.; AND
                                                                                                                                      REQUEST FOR SPECIAL NOTICE
                                                                                 17

                                                                                 18

                                                                                 19            PLEASE TAKE NOTICE that the undersigned appears in the above-captioned

                                                                                 20   proceedings as counsel to Consolidated Edison Development, Inc. (“ConEdison”), and request,

                                                                                 21   pursuant Rules 2002, 3017(a), 9007 and 9010(b) of the Federal Rules of Bankruptcy Procedure,

                                                                                 22   and Sections 102(1) and 1109(b) of the United States Bankruptcy Code, that all notices given or

                                                                                 23   required to be given in connection with the above-captioned proceedings, and all papers served or

                                                                                 24   required to be served in connection therewith, be given and served upon:

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28
                                                                                      NOTICE OF APPEARANCE OF COUNSEL
                                                                                      FOR CONSOLIDATED EDISON DEVELOP.,                                           CASE NO. 19-30088-DM
                                                                                      INC.; REQUEST FOR SPECIAL NOTICE
                                                                                 Case: 19-03003     Doc# 14    Filed: 01/31/19    Entered: 01/31/19 12:04:59       Page 1 of 3
                                                                                  1
                                                                                             TROUTMAN SANDERS LLP
                                                                                  2          Gabriel Ozel, Bar No. 269098
                                                                                             gabriel.ozel@troutman.com
                                                                                  3
                                                                                             11682 El Camino Real, Suite 400
                                                                                  4          San Diego, CA 92130-2092
                                                                                             Telephone: 858-509-6000
                                                                                  5          Facsimile: 858-509-6040
                                                                                  6          Attorneys for
                                                                                  7          CONSOLIDATED EDISON
                                                                                             DEVELOPMENT, INC.
                                                                                  8

                                                                                  9          PLEASE TAKE FURTHER NOTICE that the foregoing request includes, without
                                                                                 10   limitation, any and all notices in respect of any application, motion, petition, pleading, request,
                                                                                 11   complaint, demand, order or any other paper filed in these proceedings whether such notice is
T ROUTM AN S ANDERS LLP




                                                                                 12   formal or informal, written or oral, and whether transmitted by hand delivery, United States Mail,
                                                      N E W Y O R K , NY 10022
                          875 T H I R D A V E N U E




                                                                                 13   electronic mail, expedited delivery service, telephone, telex, telecopy or otherwise.
                                                                                 14          This appearance and demand for notice and service of papers is not, and may not be
                                                                                 15   deemed or construed to be, a consent to jurisdiction of the Bankruptcy Court over ConEdison.
                                                                                 16   Further, this appearance and demand for notice and service of papers is not, and may not be
                                                                                 17   deemed or construed to be, a waiver of ConEdison’s substantive or procedural rights, including
                                                                                 18   without limitation: (i) ConEdison’s right to have final orders in non-core matters entered only
                                                                                 19   after de novo review by a District Court; (ii) ConEdison’s right to trial by jury in any proceeding
                                                                                 20   so triable herein or in any case, controversy or proceeding related hereto; (iii) ConEdison’s right
                                                                                 21   to have the reference withdrawn by the District Court in any matter subject to mandatory or
                                                                                 22   discretionary withdrawal; or (iv) any other rights, claims, actions, defenses, set-offs or
                                                                                 23   recoupments, all of which ConEdison expressly reserves.
                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28
                                                                                      NOTICE OF APPEARANCE OF COUNSEL
                                                                                      FOR CONSOLIDATED EDISON DEVELOP.,               -2-                       CASE NO. 19-30088-DM
                                                                                      INC.; REQUEST FOR SPECIAL NOTICE
                                                                                 Case: 19-03003     Doc# 14     Filed: 01/31/19      Entered: 01/31/19 12:04:59 Page 2 of 3
                                                                                  1   Dated: January 31, 2019                         TROUTMAN SANDERS LLP

                                                                                  2

                                                                                  3                                                   By: /s/ Gabriel Ozel
                                                                                                                                         Gabriel Ozel
                                                                                  4
                                                                                                                                         Attorneys for
                                                                                  5                                                      CONSOLIDATED EDISON
                                                                                                                                         DEVELOPMENT, INC.
                                                                                  6

                                                                                  7

                                                                                  8

                                                                                  9

                                                                                 10

                                                                                 11
T ROUTM AN S ANDERS LLP




                                                                                 12
                                                      N E W Y O R K , NY 10022
                          875 T H I R D A V E N U E




                                                                                 13

                                                                                 14

                                                                                 15

                                                                                 16

                                                                                 17

                                                                                 18

                                                                                 19

                                                                                 20

                                                                                 21

                                                                                 22

                                                                                 23

                                                                                 24

                                                                                 25

                                                                                 26

                                                                                 27

                                                                                 28
                                                                                      NOTICE OF APPEARANCE OF COUNSEL
                                                                                      FOR CONSOLIDATED EDISON DEVELOP.,            -3-                       CASE NO. 19-30088-DM
                                                                                      INC.; REQUEST FOR SPECIAL NOTICE
                                                                                 Case: 19-03003   Doc# 14       Filed: 01/31/19   Entered: 01/31/19 12:04:59 Page 3 of 3
